DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter of this application:  
	The prior art fails to fairly render unpatentable the claimed system for drawing and storing blood from a user for analysis comprising a housing configured to house the receptacle, the lancet device, and the vacuum device, the housing having a first end and a second end and wherein the housing has a recessed portion at the second end thereof, the first end of the receptacle being configured for insertion into an opening of the housing to engage the area of skin of the user, the opening for the receptacle and the lancet device being between the first end of the housing and the recessed portion, wherein the lancet device and the receptacle are positioned along a first axis of the housing at the first end of the housing, the vacuum device being disposed along a second axis, the first axis extending in a first direction and the second axis extending in a second direction, the second direction being different than the first direction, wherein the receptacle and the lancet are modular and removably coupled with the housing, the lancet device being removable together with the receptacle from said opening of the housing, wherein the vacuum device is modular and removably coupled with the housing, the vacuum device being separately 
	In addition, the prior art fails to fairly render unpatentable the claimed method for drawing and storing blood from a user for analysis with a system comprising the housing having a first end and a second end and wherein the housing has a recessed portion at the second end thereof, the receptacle having a first end and a second end, the second end being opposite the first end and being sealed to support reduced pressure in the receptacle, the first end of the receptacle being configured for insertion into an opening of the housing to engage the area of skin of the user, the opening for the receptacle and the lancet device being between the first end of the housing and the recessed portion, and the lancet device disposed within and movable within the receptacle between the first end and the second end thereof, wherein the lancet device and the receptacle are positioned along a first axis of the housing at the first end of the housing, the vacuum device being disposed along a second axis, the first axis extending in a first direction and the second axis extending in a second direction, the second direction being different than the first direction housing to engage the area of skin of the user, the opening for the receptacle and the lancet device being between the first end of the housing and the recessed portion, and the lancet device disposed within and movable within the receptacle between the first end and the second end thereof, wherein the lancet device and the receptacle are positioned along a first axis of the housing at the first end of the housing, the vacuum device being disposed along a second axis, the first axis extending in a first direction and the second axis extending in a second direction, the second direction being different than the first direction; wherein the vacuum device is modular and removably coupled with the housing, the vacuum device being separately removable from the recessed portion of the housing and relative to the receptacle in combination with all other claim limitations.  
	More specifically, the particularly claimed housing configuration providing modularity for the lancet, receptacle and vacuum device is new and unobvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791